   8:20-cr-00039-BCB-MDN Doc # 58 Filed: 11/17/20 Page 1 of 1 - Page ID # 86




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                                      8:20CR39
       vs.
                                                             ORDER FOR DISMISSAL
KARI HENSLEY,

                       Defendant.

       This matter is before the Court on Plaintiff’s Motion to Dismiss (Filing No. 57) the Petition

for Action on Conditions of Pretrial Release (Filing No. 55). The Court finds the motion should

be granted. Accordingly,

       IT IS ORDERED:

       1. The United States’ Motion is granted, and the Petition for Action on Conditions of

Pretrial Release is dismissed.

       Dated this 17th day of November, 2020.

                                             BY THE COURT:




                                             MICHAEL D. NELSON
                                             United States Magistrate Judge
